Citation Nr: 1302405	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-17 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for partial loss of the pancreas, residual of a cholecystectomy, performed at a VA Medical Center (VAMC) in August 1980.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  Unfortunately, VA was unable to produce a written transcript of the proceeding.  In a November 2012 letter to the Veteran, the Board informed him of this and offered him another hearing before the Board.  As of this date, no response has been received from the Veteran.  Thus, the Board finds that there is no hearing request pending at this time.  

In April 2009 and July 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The Veteran does not have any additional disability, to include partial loss of the pancreas, as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to surgery performed at a VAMC in August 1980.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for partial loss of the pancreas, residual of a cholecystectomy, as the result of surgery performed at a VAMC in August 1980 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in July 2005.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for disability compensation pursuant to 38 U.S.C.A. § 1151; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the July 2005 letter did not provide advisement in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that the Veteran is not prejudiced as no disability rating or effective date is being assigned.  The duty to notify has therefore been met.

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the February 2006 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, private medical records, records from the Social Security Administration (SSA), and obtained two VA medical opinions regarding the etiology of the Veteran's pancreatitis and partial loss of the pancreas.  

The RO/AMC substantially complied with the Board's April 2009 and July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC secured additional treatment records, afforded the Veteran a VA examination to determine whether there was carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment of the Veteran which resulted in the development of pancreatitis and partial loss of the pancreas, and scheduled the Veteran a new Board hearing after the Veterans Law Judge from the previous Board hearing retired.  The RO/AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

The Merits of the 1151 Claim

The Veteran contends that the development of pancreatitis, leading to partial loss of his pancreas, is the result of a cholecystectomy performed in August 1980 at a VAMC.  In a June 2007 statement, the Veteran explained that initially, he was admitted to the VAMC in 1980 for gallbladder surgery.  During that time, he also received treatment for ulcers and was never informed that he had developed pancreatitis.  The Veteran stated that he left the VAMC because his condition was not improving, but rather deteriorating.  He admitted himself to the Northeast Baptist Hospital and was diagnosed with severe pancreatitis.  The Veteran alleged that the physicians informed him that immediate surgery was necessary because he only had a few hours to live.  The Veteran survived the surgery.  The Veteran asserts that the cholecystectomy performed in August 1980 caused the development of pancreatitis, which led to the partial loss of his pancreas.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b),(c).  

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

For information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable. 

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in March 2005.  Therefore, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reveals that the Veteran underwent a cholecystectomy, common bile duct exploration, and T-tube cholangiogram at a VA facility in August 1980.  Postoperatively, the Veteran had a mild fever secondary to atelectasis.  Several days later, a stat T-tube cholangiogram revealed all of his ducts were without stones, and there was excellent flow into the duodenum.  In September 1980, the Veteran was transferred to the surgical intensive care unit (SICU) for a mild upper gastrointestinal (GI) bleed, believed to be secondary to esophageal varices.  The bleeding stopped spontaneously, and the Veteran did not require a transfusion.  He was followed closely in the SICU for approximately three days and then was transferred back into the ward.  Gradually thereafter, the Veteran developed severe left lower lobe atelectasis, which caused some mild postoperative fevers.  It was determined that the most likely cause was related to the Veteran's alcoholic liver disease.  After the severe left lower lobe atelectasis resolved, the Veteran was noted as tolerating a regular diet and was discharged from the VAMC with final diagnoses of cholelithiasis, status post cholecystectomy, common bile duct exploration, a choledocholithotomy; past history of gastric ulcer, last upper GI interpreted as healed; and status post anteroseptal myocardial infarction.  

While actual treatment records for the Veteran's claimed pancreatitis have not been located, a private medical statement makes mention of the surgery.  In a March 2005 statement, M.P., M.D. stated that he was the primary physician of the Veteran in 1980 when he was admitted to Northeast Baptist Hospital in San Antonio, Texas, with acute pancreatitis.  Dr. M.P. explained that while he no longer has access to the medical records, he recalled a surgical procedure being performed, possibly a bile duct exploration, and that the Veteran's pancreatitis took several weeks to remove.  Given the severity and duration of the Veteran's illness, Dr. M.P. concluded that it is possible that it was the acute necrotizing variety.  

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has incurred any additional disability, to include partial loss of the pancreas, to the surgery performed at a VAMC in August 1980.  

The most probative evidence are November 2005 and September 2010 VA medical opinions.  According to the November 2005 VA medical opinion, the VA physician reviewed the claims file, noting that the Veteran had a difficult postoperative course.  The VA physician concluded that pancreatitis is a recognized complication of gallbladder surgery.  He explained that when the prevalence of acute pancreatitis has been compared in patients receiving the laparoscopic versus the open procedure, the prevalence was significantly higher in patients, like the Veteran, receiving the open procedure.  He opined that acute pancreatitis is a known possible complication of gallbladder surgery; therefore, the fact that the Veteran developed pancreatitis after the August 1980 gallbladder surgery is not attributable to a mistake performed at the VAMC.  The VA physician also noted the Veteran's reported history of heavy alcohol abuse and indicated that this is "another risk factor for the development of pancreatitis . . . ."

As the November 2005 VA physician recommended that a VA surgeon provide an opinion as to the issue of pancreatitis being a complication of open gallbladder surgery, an additional VA opinion was solicited by the RO in September 2010.  According to the September 2010 opinion, the VA surgeon reviewed the claims file, noting the operation performed in August 1980, and the Veteran being an alcoholic with abnormal liver function studies.  He concluded that there was no carelessness, neglect, lack of proper skill or error in judgment in part of the VA in furnishing medical treatment to the Veteran which resulted in pancreatitis to include any failure to properly diagnose and treat the pancreatitis.  There was also no foreseeable development prior to surgery and the postoperative development of the pancreatitis, leading to partial loss of the pancreas, was not a foreseeable event.  The September 2010 VA physician explained that it is well known in surgery on the gallbladder that pancreatitis is a frequent occurrence following this type of surgery.  The VA physicians' findings are consistent with the above-discussed medical evidence as well.  No medical records show that the Veteran has an additional disability, namely pancreatitis resulting in a partial loss of the pancreas, that is due to the gallbladder surgery performed at a VAMC in August 1980.  Nor do any medical records show that the Veteran's pancreatitis resulting in a partial loss of the pancreas was aggravated by any VA hospitalization or treatment.  

In his June 2007 statement, the Veteran stated that he left the VAMC after the gallbladder surgery because his condition was deteriorating and not improving.  The same night, he admitted himself to Northeast Baptist Hospital and was diagnosed with severe pancreatitis.  He alleged that he was advised he may not live very long, but immediate surgery was performed successfully.  Although, as noted above, the Veteran is competent to relate observable symptoms and his personal experiences, his statements are found to be not credible in this instance because the record contradicts it.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The record does not state that the Veteran's condition was deteriorating, which led to pancreatitis after being discharged from the VAMC.  The Veteran developed pancreatitis shortly after gallbladder surgery, but this is noted by two VA physicians as a frequent occurrence following gallbladder surgery. Therefore, the Veteran's statements are not probative evidence in support of his claim. 

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran.  No medical professional has determined that VA health care providers were careless, negligent, or lacking in skill.  The most probative evidence of record - the opinions of the November 2005 and September 2010 VA physicians - are against a finding that the Veteran developed pancreatitis, which resulted in a partial loss of the pancreas, as a result of carelessness, neglect, lack of proper skill, or effort in judgment in part of the VA in providing the gallbladder surgery in August 1980.  For these reasons, a grant of disability compensation pursuant to 38 U.S.C.A. § 1151 is not in order.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for partial loss of the pancreas, residual of a cholecystectomy, performed at a VA Medical Center (VAMC) in August 1980 is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


